NO. 07-12-0367-CR
                                       
                            IN THE COURT OF APPEALS
                                       
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                       
                                 AT AMARILLO 
                                       
                                    PANEL B
                                       
                               FEBRUARY 20, 2013
                      ___________________________________
                                       
                              MICHAEL GUTIERREZ, 
                                       
                                   Appellant
                                       
                                      V.
                                       
                             THE STATE OF TEXAS, 
                                       
                                						Appellee
                      __________________________________
                                       
              FROM THE 108[TH] DISTRICT COURT OF POTTER COUNTY; 
                                       
               NO. 54,842-E; HON. DOUGLAS R. WOODBURN, PRESIDING
                      __________________________________

                              Memorandum Opinion 
                      __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Appellant, Michael Gutierrez, appeals the trial court's judgment wherein he was assessed attorney's fees.  The State concedes that an assessment of such fees would be improper.  We modify the judgment and affirm as modified.
	The judgment contains the following provision:  "The Court ORDERS Defendant to pay all fines, court costs, and restitution as indicated in attached Bill of Cost." Furthermore, the bill of costs includes an amount related to attorney's fees.  Given the issue and the State's concession, we modify the judgment and remove all reference to appellant paying any attorney's fees whether or not mentioned in the Bill of Costs.
	Accordingly, the judgment is affirmed, as modified.
 									
							Per Curiam

Do not publish.